BRONSTER FUJICHAKU ROBBINS
A Law Corporation
MARGERY S. BRONSTER            4750
REX Y. FUJICHAKU               7198
INIA M. YEVICH                 10184
1003 Bishop Street, Suite 2300
Honolulu, HI 96813
Telephone: (808) 524-5644
Facsimile: (808) 599-1881
E-mail:   mbronster@bfrhawaii.com
          rfujichaku@bfrhawaii.com
          iyevich@bfrhawaii.com

MANATT, PHELPS & PHILLIPS, LLP
CHRISTOPHER L. WANGER CA 164751
(Admitted Pro Hac Vice)
ANA GUARDADO               CA 286732
(Admitted Pro Hac Vice)
One Embarcadero Center, 30th Floor
San Francisco, CA 94111
Telephone: (415) 291-7400
Facsimile: (415) 291-7474
E-mail:   cwanger@manatt.com
          aguardado@manatt.com

Attorneys for Plaintiff,
RSMCFH, LLC, a Hawai‘i limited liability company

           IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF HAWAI‘I

RSMCFH, LLC, a Hawai‘i limited   CIVIL NO. 18-00348 LEK-WRP
liability company,

            Plaintiff,

     vs.

FAREHARBOR HOLDINGS,
INC., a Delaware Corporation,

                                            STPULATION OF DISMISSAL
                                             F.R.C.P. RULE 41(a)(1)(A)(ii)
              Defendant.




          STIPULATION OF DISMISSAL OF ENTIRE ACTION

     Plaintiff, RSMCFH, LLC, and Defendant, FareHarbor Holdings,

Inc., by and through their undersigned counsel of record, hereby

stipulate that the above-captioned action be and hereby is dismissed

with prejudice pursuant to Federal Rule of Civil Procedure Rule

41(a)(1)(A)(ii) and LR41-1. No fees or costs are sought to be awarded,

no claims remain following this dismissal and all parties who have

appeared are signatories to this stipulation.

     IT IS SO STIPULATED.

DATED: Honolulu, Hawai‘i, April 27, 2020.

                                 /s/ Rex Y. Fujichaku
                                MARGERY S. BRONSTER
                                REX Y. FUJICHAKU
                                INIA M. YEVICH
                                Attorneys for Plaintiff
                                RSMCFH, LLC




                                  1             STPULATION OF DISMISSAL
                                                 F.R.C.P. RULE 41(a)(1)(A)(ii)
DATED: Honolulu, Hawai‘i, April 27, 2020.

                                 /s/ Terri L. Fujioka-Lilley
                               Terri L. Fujioka-Lilley
                               BRASWELL FUJIOKA-LILLEY LLP
                               75-127 Lunapule Rd., Suite 8B
                               Kailua Kona, HI 96740-2119
                               Tel.: (808) 345-7662
                               terri@bflwlaw.com

                               Michael A. Duffy (admitted pro hac
                               vice)
                               Laura A. Kelly (admitted pro hac
                               vice)
                               BAKER & MCKENZIE LLP
                               300 E. Randolph St., Suite 5000
                               Chicago,
                               IL 60601
                               Tel.: (312) 861-8835
                               Fax: (312) 698-2681
                               Michael.Duffy@bakermckenzie.com
                               Laura.Kelly@bakermckenzie.com

                               Counsel for FareHarbor Holdings, Inc.

                     APPROVED AS TO FORM

     Based on the foregoing stipulation, the above-captioned action

is dismissed with prejudice pursuant to Federal Rule of Civil

Procedure Rule 41(a)(1)(A)(ii) and LR41-1.




                                  2             STPULATION OF DISMISSAL
                                                 F.R.C.P. RULE 41(a)(1)(A)(ii)
Dated: Honolulu, Hawai‘i, April 27, 2020.




                                 3          STPULATION OF DISMISSAL
                                             F.R.C.P. RULE 41(a)(1)(A)(ii)
